DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a continuation application filed on 06/01/2021.
This instant application 17/335,148 is a continuation of 16/427,882, filed 05/31/2019, now U.S. Patent No. 11,086,675.
16/427,882 is a continuation-in-part application of 16/293,979, filed on 03/06/2019, now U.S.  Patent No. 11,042,931.

Drawings
3.	The drawings were received on 06/01/2021 (in the filings).  These drawings are acceptable.


Examiner’s Remarks
4.	Examiner’s attempt to contact the Applicant’s representative to request the filing of terminal disclaimers were unsuccessful.  Accordingly, this Office action is being issued.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


6.	Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–16 and 18–19 of US 11,086,675 B2 (“issued ’675 patent”).

7.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in issued ’675 patent, as shown in the mapping of the claims below.


Claim __ of instant Application, No. 17/335,148
Is not patentably distinct from claim ___ of ’675 Patent
1  (system)
1
2
2
3
1
4
3
5
4
6
5
7
6
8
7
9
8
10
9
11  (method)
10
12
11
13
16
14
12
15
18
16
13
17
14
18
15
19
16
20  (computer program product)
19


For purposes of illustration, a table has been constructed below to compare the two independent system claims.

Instant Application No. 17/335,148
Issued ’675 Patent
1.   A server computer system comprising:
	a communications module;
	a processor coupled to the communications module;
	and a memory storing processor-executable instructions which, when executed, configure the processor to:
	provide, via the communications module and to a client device associated with an authenticated entity, an intraday transfer interface, the intraday transfer interface including a selectable option to issue a future-dated borrowed resource reservation request to set aside an amount of borrowed resources;
	receive, via the communications module and from the client device, a signal representing the future-dated borrowed resource reservation request, the future-dated borrowed resource reservation request associated with an amount of borrowed resources to set aside and a date of release of such borrowed resources;
	detect a trigger condition, the trigger condition including an end-of-day reconciliation of resource tracking data and, in response to detecting the trigger condition, evaluate the future-dated borrowed resource reservation request based on a current amount of borrowed resources;
	and when the evaluation of the future-dated borrowed resource reservation request indicates that the future-dated borrowed resource reservation request cannot be implemented, generate an error by sending an error message, via the communications module, to a computing device and reject the future-dated borrowed resource reservation request.
1.   A server computer system comprising:
	a communications module;
	a processor coupled to the communications module;
	and a memory storing processor-executable instructions which, when executed, configure the processor to:
	provide, via the communications module and to a client device associated with an authenticated entity, an intraday transfer interface, the intraday transfer interface including a selectable option to issue a future-dated borrowed resource reservation request to set aside an amount of borrowed resources;
	receive, via the communications module and from the client device, a signal representing the future-dated borrowed resource reservation request, the future-dated borrowed resource reservation request associated with an amount of borrowed resources to set aside and a date of release of such borrowed resources;
	detect a trigger condition, the trigger condition including an end-of-day reconciliation of resource tracking data and, in response to detecting the trigger condition, evaluate the future-dated borrowed resource reservation request based on a current amount of borrowed resources;
	and when the evaluation of the future-dated borrowed resource reservation request indicates that the future-dated borrowed resource reservation request cannot be implemented based on the resource tracking data indicating that the current amount of borrowed resources is less than the amount of borrowed resources associated with the request, generate an error by sending an error message, via the communications module, to a computing device and reject the future-dated borrowed resource reservation request.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Jackson, US 7,356,770 B1, teaching creating reservations with a view of the current
status of available resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
September 10, 2022